

115 S3011 IS: American Oil for American Families Act of 2018
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3011IN THE SENATE OF THE UNITED STATESJune 6, 2018Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo ban the exportation of crude oil or refined petroleum products derived from Federal land, and
			 for other purposes.
	
		1.Short
 titleThis Act may be cited as the American Oil for American Families Act of 2018.
		2.Ban on exporting
			 crude oil or refined petroleum products derived from Federal land
 (a)DefinitionsIn this section:
				(1)Petroleum
 productThe term petroleum product means any of the following:
 (A)Finished reformulated or conventional motor gasoline.
 (B)Finished aviation gasoline.
 (C)Kerosene-type jet fuel.
 (D)Kerosene. (E)Distillate fuel oil.
 (F)Residual fuel oil.
 (G)Lubricants. (H)Waxes.
 (I)Petroleum coke.
 (J)Asphalt and road oil.
					(2)Public
			 land
					(A)In
 generalThe term public land means any land and interest in land owned by the United States within the several States and administered by the Secretary concerned, without regard to how the United States acquired ownership.
 (B)InclusionThe term public land includes land on the outer Continental Shelf.
					(3)Secretary
 concernedThe term Secretary concerned means— (A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
 (B)the Secretary of the Interior, with respect to land managed by—
 (i)the Bureau of Land Management (including land held for the benefit of an Indian tribe);
 (ii)the National Park Service; (iii)the Bureau of Ocean Energy Management; and
 (iv)the United States Fish and Wildlife Service. (b)BanNotwithstanding any other provision of law, petroleum extracted from public land, or a petroleum product produced from the petroleum extracted from public land, may not be exported from the United States.